The judgment of the court was pronounced by
Eustis, C. J.
This is an appeal taken by John Muir from a jugdment of the Fourth District Court, distributing among certain privileged creditors the proceeds of the steamer Bride, sold under a fieri facias issued on a judgment in favor of the appellees, Tiner Sf Conrey.
The appellant alleges that he has a privilege in the proceeds of the steamer for the sum of $541, inasmuch as it is due as a premium for the insurance on the steamer ; but by the policy of insurance the premium is acknowledged to have been paid. There are other objections which would be fatal to this claim for a privilege which it becomes not necessary to consider. See Lee v. His Creditors, 2d Ann. 601. Scott v. His Creditors, 3d Ann. 41.
The appellant took his remedy by third opposition in the district court. He has no right in the fund distributed. He has not proceeded by attachment, nor has he a privilege or a judgment against his debtors, and cannot contest its distribution. Code of Practice, 396 et seq.
It is therefore ordered, adjudged and decreed, that the appeal taken ip this case be dismissed, ap the costs of the appellants.